Citation Nr: 1113584	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-35 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on October 28, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board also notes that the Veteran submitted a statement in August 2009 in which he indicated that he disagreed with the decision to deny his left hand injury.  However, there has been no rating decision denying such a disorder, and it is unclear whether he intended to file a claim.  Accordingly, the matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To provide the Veteran with proper notice and to search for service personnel records, unit records, clinical records, and VA medical records.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, it does not appear that the Veteran has been adequately notified in connection with his application to reopen a claim for service connection for a back disorder.  In this regard, the RO did not send him a letter in connection with his current claim notifying him that new and material evidence was required to reopen the claim.  Nor has he been informed of the reasons his previous claim for service connection for a back disorder was denied. See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).

In addition, the Board notes that there may be outstanding service-related records that are pertinent to the Veteran's claim.  He has asserted that he injured his back onboard the U.S.S. Spartanburg LST 1192.  He has variously reported the injury as having occurred in 1971 and 1972.    The Veteran has also stated that he was subsequently treated with physical therapy and pain medication at the Portsmouth Naval Hospital in Virginia.  He indicated in a March 1998 VA Form 21-526 that such treatment was provided in April 1973.  He further testified in October 2010 that he continued physical therapy at the VA Medical Center in Lexington, Kentucky, from April 1974 to February 1975.  However, it does not appear that any attempt has been made to obtain morning and unit reports, deck logs, clinical records, or the VA treatment records.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a proper notice letter in connection with his application to reopen his claim for service connection for a back disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

The appellant should be provided with the definition of new and material evidence as well as informed as to what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of his claim. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The letter should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Center in Lexington, Kentucky, for the period from April 1974 to February 1975.

3.  The RO should contact the Veteran and request that he provide a three-month timeframe for when his back injury occurred as well as a three-month timeframe for when he was treated at Portsmouth Naval Hospital.

4.  The RO should request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) or any other appropriate location.  If the records are unavailable from NPRC, the RO should contact the service department and the Veteran for any copies he has in his possession.

5.  If the Veteran provides a three-month time frame regarding the date of his back injury in service, the RO should search unit and organizational histories, including sick/morning reports, to verify the Veteran's injury in service during that time period.  

6.  If the Veteran provides a three-month time frame regarding the date of his back injury in service, the RO should contact the National Archives and Records Administration (NARA) and request that it provide that it provide copies of the deck logs for the U.S.S. Spartanburg LST 1192 for that time period.

7.  The RO should contact the National Personnel Records Center (NPRC), or other appropriate location, to make a specific request for hospital records of the Veteran and through any other appropriate records repository to which pertinent clinical records may have been sent.  These efforts should include requesting clinical records documenting the Veteran's treatment for a back injury at Portsmouth Naval Hospital in April 1973.  If the Veteran provides a different three-month timeframe for his dates of treatment, the RO should also search using that timeframe.

8.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

9.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



